Title: To Thomas Jefferson from Hugh Chisholm, 23 December 1808
From: Chisholm, Hugh
To: Jefferson, Thomas


                  
                     Dear 
                        sir
                     
                     Monticello December 23th 1808
                  
                  I rote You some time a go for some monney it have not come yet to hand I wist you to send it to Milton but as I am going to Leave the nebourhood in a day or too, you will please to send 150$ Dollars to Richmond By the eights of next mounth which will soot me as well as to get it hear I hope you will please not to disapoint me in geting it in richmond and you will much obblige your friend and well wisher
                  
                     Hugh Chisholm
                     
                  
               